The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR 71611-8367
Dear Senator Bradford:
You have requested an Attorney General opinion in response to the following questions:
  (1) Is it legal for the Arkansas Board of Examiners in Psychology to exempt practitioners of neuropsychology or any other subspecialty of psychology practice from the requirements of A.C.A. § 17-97-102, -103, and -104? (Can licensed psychologists utilize unlicensed technicians, sometimes referred to as psychologist extenders, to administer and score neuropsychological or other clinical assessment instruments that involve recognized principles, methods, and procedures of the science and profession of psychology?
  (2) Is it a legal practice for a licensed psychologist to employ or utilize and unlicensed psychology student, intern, or other person preparing for the professions of psychological examiner or psychologist to perform the administration of neuropsychological or other psychology services that involve the application of principles, methods, and procedures of the science of psychology for remuneration when the service is not within the defined scope of the internship or preparation program?
RESPONSE
I am unable to issue an opinion in response to your request. It has come to our attention that the issues raised in your questions are closely intertwined with the subject of an appeal that is currently pending before the Circuit Court of Craighead County, Arkansas [Prince v. Boardof Examiners in Psychology, Craighead County Circuit Court No. 99-642(B)]. Although it is true that the decision being appealed specifically declined to address issues related to neuropsychology, your question nevertheless encompasses matters that were addressed in this decision.
It is a long-standing policy of this office not to issue opinions on matters that are pending for decision before the courts. To do so would violate the constitutional principle of separation of powers. Because the matters that you have raised are so closely intertwined with issues that will be decided by the judicial branch of government, it would be inappropriate for the Attorney General, a member of the executive branch of government, to interfere with this judicial decision.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh